 


109 HR 5015 IH: Stop Trading on Congressional Knowledge Act
U.S. House of Representatives
2006-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 5015 
IN THE HOUSE OF REPRESENTATIVES 
 
March 28, 2006 
Mr. Baird (for himself and Ms. Slaughter) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committees on House Administration, the Judiciary, and Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To prohibit securities trading based on nonpublic information relating to Congress, and to require additional reporting by Members and employees of Congress of securities transaction, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Stop Trading on Congressional Knowledge Act. 
2.Nonpublic information relating to Congress 
(a)Securities transactionsSection 10 of the Securities Exchange Act of 1934 is amended by adding at the end the following: 
 
(c)Nonpublic information relating to Congress 
(1)ProhibitionNot later than 270 days after the date of enactment of this subsection, the Commission shall by rule prohibit any person from buying or selling the securities of any issuer while such person is in possession of material nonpublic information relating to any pending or prospective legislative action relating to such issuer if— 
(A)such information was obtained by reason of such person being a Member or employee of Congress; or 
(B)such information was obtained from a Member or employee of Congress, and such person knows that the information was so obtained. 
(2)DisclosureNot later than 270 days after the date of enactment of this subsection, the Commission shall by rule prohibit any Member or employee of Congress, or any other person from disclosing material nonpublic information relating to any pending or prospective legislative action relating to any issuer if that Member, employee, or other person has reason to believe that the information will be used to buy or sell the securities of such issuer based on such information. . 
(b)Commodities transactionsSection 4c of the Commodities Exchange Act (7 U.S.C. 6c) is amended by adding at the end the following: 
 
(h)Nonpublic information relating to Congress 
(1)ProhibitionNot later than 270 days after the date of enactment of this subsection, the Commission shall by rule prohibit any person from buying or selling any commodity for future delivery while such person is in possession of material nonpublic information relating to any pending or prospective legislative action relating to such commodity if— 
(A)such information was obtained by reason of such person being a Member or employee of Congress; or 
(B)such information was obtained from a Member or employee of Congress, and such person knows that the information was so obtained. 
(2)DisclosureNot later than 270 days after the date of enactment of this subsection, the Commission shall by rule prohibit any Member or employee of Congress, or any other person from disclosing material nonpublic information relating to any pending or prospective legislative action relating to any commodity if that Member, employee, or other person has reason to believe that the information will be used to buy or sell such commodity for future delivery based on such information. . 
3.Timely reporting of securities transactions 
(a)AmendmentSection 103 of the Ethics in Government Act of 1978 is amended by adding at the end the following subsection: 
 
(l)Within 30 days after the purchase, sale, or exchange of any stocks, bonds, commodities futures, or other forms of securities that are otherwise required to be reported under this Act and the transaction of which involves at least $1000 by any Member of Congress or officer or employee of the legislative branch required to so file, that Member, officer, or employee shall file a report of that transaction with the Clerk of the House of Representatives in the case of a Representative in Congress, a Delegate to Congress, or the Resident Commissioner from Puerto Rico, or with the Secretary of the Senate in the case of a Senator.. 
(b)Effective dateThe amendment made by subsection (a) shall apply to transactions occurring on or after the date that is 90 days after the date of the enactment of this Act.  
4.Registration of political intelligence firms 
(a)DefinitionsSection 3 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602) is amended— 
(1)in paragraph (2)— 
(A)by inserting after lobbying activities both places such term appears the following: or political intelligence activities; and 
(B)by inserting after lobbyists the following: or political intelligence consultants; and 
(2)by adding at the end the following new paragraphs: 
 
(17)Political intelligence activitiesThe term political intelligence activities means political intelligence contacts and efforts in support of such contacts, including preparation and planning activities, research and other background work that is intended, at the time it is performed, for use in contacts, and coordination with the political intelligence activities of others. 
(18)Political intelligence contact 
(A)DefinitionThe term political intelligence contact means any oral or written communication (including an electronic communication) to or from a covered legislative branch official, the information derived from which is intended for use in analyzing securities or commodities markets, that is made on behalf of a client with regard to the formulation, modification, or adoption of Federal legislation (including legislative proposals). 
(B)ExceptionThe term political intelligence contact does not include a communication that is made by or to a representative of a media organization if the purpose of the communication is gathering and disseminating news and information to the public. 
(19)Political intelligence firmThe term political intelligence firm means a person or entity that has 1 or more employees who are political intelligence consultants to a client other than that person or entity. 
(20)Political intelligence consultantThe term political intelligence consultant means any individual who is employed or retained by a client for financial or other compensation for services that include one or more political intelligence contacts.. 
(b)Registration requirementSection 4 of that Act (2 U.S.C. 1603) is amended— 
(1)in subsection (a)(1)— 
(A)by inserting after whichever is earlier, the following: or a political intelligence consultant first makes a political intelligence contact,; and 
(B)by inserting after such lobbyist both places such term appears the following: or consultant; 
(2)in subsection (a)(2), by inserting after lobbyists both places such term appears the following: or consultants; 
(3)in subsection (a)(3)(A)— 
(A)by inserting after lobbying activities each place such term appears the following: and political intelligence activities; and 
(B)in clause (i), by inserting after lobbying firm the following: or political intelligence firm; 
(4)in subsection (b)(3), by inserting after lobbying activities both places such term appears the following: or political intelligence activities; 
(5)in subsection (b)(4), by inserting after lobbying activities the following: or political intelligence activities; 
(6)in subsection (b)(4)(C), by inserting after lobbying activity the following: or political intelligence activity; 
(7)in subsection (b)(5), by inserting after lobbying activities both places such term appears the following: or political intelligence activities; 
(8)in subsection (b)(6), by inserting after lobbyist both places such term appears the following: or political intelligence consultant; 
(9)in subsection (c)(1), by inserting after lobbying contacts the following: or political intelligence contacts; 
(10)in subsection (c)(2)— 
(A)by inserting after lobbying contact the following: or political intelligence contact; and 
(B)by inserting after lobbying contacts the following: and political intelligence contacts; and 
(11)in subsection (d)(1), by inserting after lobbying activities both places such term appears the following: or political intelligence activities. 
(c)Reports by registered political intelligence consultantsSection 5 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1604) is amended— 
(1)in subsection (a), by inserting after lobbying activities the following: and political intelligence activities; 
(2)in subsection (b)(2)— 
(A)in the matter preceding subparagraph (A), by inserting after lobbying activities the following: or political intelligence activities; 
(B)in subparagraph (A)— 
(i)by inserting after lobbyist the following: or political intelligence consultant; and 
(ii)by inserting after lobbying activities the following: or political intelligence activities; 
(C)in subparagraph (B), by inserting after lobbyists the following: or political intelligence consultants; and 
(D)in subparagraph (C), by inserting after lobbyists the following: or political intelligence consultants; 
(3)in subsection (b)(3)— 
(A)by inserting after lobbying firm the following: or political intelligence firm; and 
(B)by inserting after lobbying activities both places such term appears the following: or political intelligence activities; and 
(4)in subsection (b)(4), by inserting after lobbying activities both places such term appears the following: or political intelligence activities. 
(d)Disclosure and enforcementSection 6 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1605) is amended— 
(1)in paragraph (3)(A), by inserting after lobbying firms the following: , political intelligence consultants, political intelligence firms,; 
(2)in paragraph (7), by inserting after lobbying firm the following: , or political intelligence consultant or political intelligence firm,; and 
(3)in paragraph (8), by inserting after lobbying firm the following: , or political intelligence consultant or political intelligence firm,. 
(e)Rules of constructionSection 8 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1607) is amended in subsection (b) by inserting after lobbying contacts the following: , or political intelligence activities or political intelligence contacts,.   
 
